Citation Nr: 1623717	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2012 a Travel Board hearing was held before one of the undersigned.  A transcript of that hearing could not be made, and he was offered the opportunity for another hearing, which he requested.  In January 2013, this matter was remanded to schedule the hearing and, in March 2013, such hearing was held before the undersigned.  Because each Veterans Law Judge (VLJ) who conducted a hearing on a matter must participate in the decision on the matter (see 38 U.S.C.A. § 7107) this matter has been assigned to a panel of three VLJs.  A May 2014 letter to the Veteran offered him the opportunity for a hearing before the third Member of this panel.  In correspondence received in June 2014, he waived his right to such hearing.  In June 2014, this matter was remanded for additional development.

The record contains a May 2008 VA Form 21-22 appointing American Veterans (AMVETS) as the Veteran's representative in this matter.  At the March 2013 Board hearing, the Veteran confirmed that he was representing himself.  As discussed below, AMVETS submitted correspondence in April 2016 confirming the Veteran had revoked his designation of that organization as his representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

During the March 2013 Board hearing, the Veteran testified that he still has the hearing aids that were issued to him in 1973.  The June 2014 remand instructed the AOJ to contact the Veteran asking him to submit those hearing aids and thereafter to arrange for forensic development to confirm whether or not they were manufactured in 1973 or earlier.  August 2014 RO correspondence asked the Veteran to provide the name of the manufacturer, the model number, and any other discernable characteristics that would aid in identifying his hearing aids from 1973.  He was also advised that he could provide a photograph of his hearing aids. 

In September 2014, the Veteran submitted correspondence in support of his claim, including a photograph of blue and red hearing aids; he was unable to determine the name of the manufacturer for the hearing aids, but provided identification numbers (Nos. 2689-500071 and 2689-500072).  On review of the record, it does not appear that the RO reviewed this evidence prior to issuance of the October 2014 supplemental statement of the case (SSOC).  A remand to ensure compliance with the June 2014 remand instructions is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   

In April 2016 correspondence AMVETS notified VA that the Veteran had revoked his designation of them as his representative.  AMVETS also notified the Board that the Veteran had submitted a statement in support of his claim to AMVETS on April 27, 2016, and that a copy of such correspondence was sent to the Board.  The Veteran's April 2016 statement has not been received for the record; the most recent correspondence from the Veteran in the record is dated in November 2014.  Accordingly, development to secure for the record a copy of the Veteran's April 2016 statement is necessary.

The case is REMANDED for the following:

1. The AOJ should secure for the record a copy of the April 2016 statement AMVETS indicated was sent to the Board.  AMVETS should be asked to provide another copy of the statement.  If they have not retained such statement in their possession, the AOJ should ask the Veteran to resubmit such statement.

2.  Thereafter, the AOJ should review the record and arrange for forensic development to ascertain the age of the Veteran's hearing aids.  Because the Veteran is unable to discern the identity of the manufacturer, if the photograph and identification numbers for the hearing aids provide insufficient information to ascertain their age, the Veteran should be asked to submit the hearing aids themselves (as they are no longer being used).  If the age of the hearing aids (whether or not manufactured in 1973 or earlier) cannot be determined, there must be an explanation for the record why that is so.  

3.  Thereafter, the AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the Veteran's claim (to include consideration of the lay testimony offered at the March 2013 hearing and the theory of entitlement presented that a hearing loss became manifest in service and has persisted since).  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_____________________________
RYAN T. KESSEL
Veterans Law Judge
Board of Veterans' Appeals
_____________________________ THOMAS J. DANNAHER 
Veterans Law Judge 
Board of Veterans' Appeals


_____________________________
GEORGE R. SENYK
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

